DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on September 30, 2020. It is noted, however, that applicant has not filed a certified copy of the DE 10 2020 212 371.3 application as required by 37 CFR 1.55. While it appears that both a German language document and an English language document of P101V20008 DE dated 30.09.2020 has been filed, there does not appear to be evidence that it is a certified copy and that it is the DE 10 2020 212 371.3 document that foreign priority is claimed to.
Response to Restriction Election          
Applicant's election with traverse of Group I, Species I-B, claims 1-9, 11-17, 19, and 20 in the reply filed on November 11, 2022 is acknowledged.  
The traversal is on the grounds that:
A component produced by the method of claim 1 is not materially different than the recited component of claim 10 (Remarks para. spanning pgs. 2-3), the component of claim 10 cannot be produced by a casting process (Remarks para. spanning pgs. 2-3), and the subject matter of all the groups and species is sufficiently related that a search for the subject matter of one would encompass a search for all given the overlap in general subject matter (Remarks pg. 3 para. 2).
This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classifications. The invention of Claim 1 is classified in B22F3/004, manufacture of workpieces from metallic powder related to filling molds with powder, whereas the invention of Claim 10 is classified in F01L3/22, a valve seat. Further, Claim 1, a process, and Claim 10, a machine, are two different statutory categories of patentable subject matter according to 35 U.S.C. 101. The inventions of claims 1 and 10 also require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventive group, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 lines 5-6 “the first metallurgical powder in the mould forms an angle of 55° to 65° with an axis of a future green product”, claim 4 lines 2-3 “the angle formed by the contact surface and the axis is 58° to 62°”,  claim 11 lines 7-9 “the first metallurgical powder such that an outer contact surface of the first metallurgical powder in the mould defines an angle of 55° to 65° with an axis of the green product”, and claim 20 lines 1-2 “the angle formed by the contact surface and the axis is 60°” fails to comply with the enablement requirement.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclose does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In the instant case, the amount of direction provided by the inventor in the specification is that the filling of the first powder into the mould is “performed in such a manner” that an outer surface of the surface powder forms an angle of 55 to 65° with an axis of the green product ([0010], [0045]). This does not provide any information regarding how the filling is actually performed such that the desired angle is formed. Further, the level of one of ordinary skill in the art as evidence by Kohler 2015 (US 2015/0322828) suggests that the angle of inclination of the filled powder is controlled through a press forming process ([0034]). However, applicant’s specification recites that a pre-compressing of the first powder prior to filling the second powder into the mould is not necessary ([0011]). Therefore,  it appears that one of ordinary skill in the art would use an alternate method, which is not disclosed or enabled by applicant’s specification. Finally, the nature of the invention is directed to the angle of the filled first metallurgical powder, yet enablement regarding how the angle is formed is not provided.
For the above stated reasons, the first metallurgical powder angle limitations of claims 1, 4, 11, and 20 lack enablement.
Claims 2-9 are rejected as depending from claim 1.
Claims 12-17, 19, and 20 are rejected as depending from claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2015 (US 2015/0322828).
Regarding claims 1 and 11, Kohler 2015 discloses a powder metallurgical process to produce a valve seat ring (i.e. component) ([0001]) with a carrier layer of a carrier material and a function layer of a function material ([0027]) by manufacturing a carrier layer of a carrier material of iron-copper alloy powder (i.e. providing a mould and filling a first metallurgical powder into a mould) ([0028]), press forming where necessary the powder of the carrier layer ([0029]), manufacturing a function layer using a powdery function material (i.e. filling a second metallurgical powder that is distinct from the first metallurgical powder into the mould such that the second metallurgical powder adjoins the outer contact surface of the first metallurgical powder) ([0030]), press forming the powder into a green compact (i.e. producing the green product out of the first metallurgical powder and the second metallurgical powder) ([0031]), and sintering the green compact in contact with copper (i.e. sintering the green product to produce the component) ([0032]) ([0053]), where the function and carrier layers have different properties (i.e. the second metallurgical powder is distinct from the first metallurgical powder) ([0033]) and the carrier layer has a tapering contour with a surface inclination between 20 and 40° relative to the horizontal level (i.e. an outer contact surface of the first metallurgical powder into the mold forms an angle of 50 to 70°C with an axis (i.e. vertical) of the future green product) ([0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Kohler 2015 discloses a valve seat ring ([0001]) where the carrier layer has the form of a ring ([0053]) (i.e. the component is rotation-symmetrical with respect to the axis).
Regarding claims 3 and 12, Kohler 2015 discloses a valve seat ring 1 with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) formed of sintered powder ([0032], [0053]). See below annotated Fig. 1 from Kohler 2015.

    PNG
    media_image1.png
    604
    880
    media_image1.png
    Greyscale

Regarding claim 4, Kohler 2015 discloses the carrier layer has a tapering contour with a surface inclination between 20 and 40° relative to the horizontal level (i.e. an outer contact surface of the first metallurgical powder into the mold forms an angle of 50 to 70°C with an axis (i.e. vertical) of the future green product) ([0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 6 and 13, Kohler 2015 discloses a valve seat ring 1 ([0001]) (i.e. the composite is tribologically loaded component) with a carrier layer 2 (i.e. first metallurgical powder) and a function layer 3 (i.e. second metallurgical powder) ([0047], Fig. 1) where the angle between the carrier layer and the function layer is 20 to 40° with the horizontal ([0034]) and the valve seat ring is a sintered body ([0032], [0053]) (i.e. the sintered second metallurgical powder of the component is tribologically exposed because it is present on the outer surface of the valve seat ring and the second metallurgical powder is carried by the sintered first metallurgical powder because the function layer 3 sits on top of and is carried by the carrier layer 2). 
Regarding claims 7 and 14, Kohler 2015 discloses sintering the green compact in contact with copper  ([0032], [0039], [0041], [0053]) so that the copper infiltrates the carrier material and/or the function material ([0019], [0020]).
Regarding claims 8 and 15, Kohler 2015 discloses a carrier layer 2 ([0022]) with a composition that overlaps with that claimed and an example ([0053]) with a composition that falls within the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claim 8 wt%
Claim 15 wt%
Claim 17 wt%
Kohler wt% [0022]
Kohler wt% [0053]
C
0.3 to 1.8
0.3 to 1.8
0.5 to 1.5
0.5 to 1.5
1.2
Si
0 to 1.8
0 to 1.8
0 to 0.8
-
-
S
0 to 1.0
0 to 1.0
0 to 1.0
0.1 to 0.5
0.2
Mn
0 to 1.0
0 to 1.0
0 to 1.0
0.1 to 0.5
0.3
Cr
0 to 15.0
0 to 15.0
0 to 1.0
-
-
Mo
0 to 2.5
0 to 2.5
0 to 1.0
-
-
Cu
5 to 48
5 to 48
28.0 to 48.0
>25 to 40
24
Ni
0 to 3.5
0 to 3.5
0 to 1.0
-
-
W
0 to 5.5
0 to 5.5
-
-
-
V
0 to 2.0
0 to 2.0
-
-
-
Fe
Remainder
Remainder
Remainder
Balance
Balance

Regarding claim 17, Kohler 2015 discloses a carrier layer 2 ([0022]) with a composition that overlaps with that claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 20, Kohler 2015 discloses the carrier layer has a tapering contour with a surface inclination between 20 and 40° relative to the horizontal level (i.e. an outer contact surface of the first metallurgical powder into the mold forms an angle of 50 to 70°C with an axis (i.e. vertical) of the future green product) ([0034]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2015 (US 2015/0322828) as applied to claim 1 above, and further in view of Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 5, Kohler 2015 is silent to the sintered function layer (i.e. second metallurgical powder) having a higher wear resistance than the sintered carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert with wear resistance ([0001]) with a two layer structure ([0026]) of a functional member side layer 11 (i.e. sintered second metallurgical powder) and a supporting member side layer 12 (i.e. sintered first metallurgical powder) ([0047], Fig. 1) manufactured by filling a mold with a supporting member side layer powder then a functional member side layer powder, pressure-molding ([0113], then sintering ([0118]), where the functional member side layer has excellent wear resistance ([0003]) and includes Ni, Cr, Mo, Cu, Co, V, Mn, W, C, Si, and S to improve the wear resistance ([0072]) (i.e. the sintered second metallurgical powder has a higher wear resistance than the sintered first metallurgical powder).
It would have been obvious to one of ordinary skill in the art in Kohler 2015 for the sintered function layer to have a higher wear resistance than the sintered carrier layer because the function(al) layer in a two-layer structure requires excellent wear resistance (Oikawa [0003]) and includes Ni, Cr, Mo, Cu, Co, V, Mn, W, C, Si, and S to improve the wear resistance (Oikawa [0072]), where all of these additive elements are not required to be present in the supporting member side layer (Oikawa [0098]-[0109]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2015 (US 2015/0322828) as applied to claim 1 above, and further in view of either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 9, Kohler 2015 discloses the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053])
Kohler 2015 is silent to the claimed composition.
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 9 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.8
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.8
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 15.0
3 to 10
0.4 to 15.0
Mo
2.5 to 18.0
4 to 12
0.1 to 15.0
V
0.4 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
0.8 to 4.0
2 to 7
0.2 to 6.0
Co
0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the valve seat ring material of Li as the functional material in Kohler 2015 because the functional material of Li is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]; Li [0002]) and has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2015 (US 2015/0322828) as applied to claim 15 above, and further in view of either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 16, Kohler 2015 discloses the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053]).
Kohler 2015 is silent to the claimed composition.
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 16 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0094] wt%
C
0.7 to 1.8
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.8
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 15.0
3 to 10
0.4 to 15.0
Mo
2.5 to 18.0
4 to 12
0.1 to 15.0
V
0.4 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
0.8 to 4.0
2 to 7
0.2 to 6.0
Co
0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the valve seat ring material of Li as the functional material in Kohler 2015 because the functional material is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]), the composition of Li is for a valve seat ring (Li [0002]), and the composition of Li has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2015 (US 2015/0322828) as applied to claim 11 above, and further in view of either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 19, Kohler 2015 discloses the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053]).
Kohler 2015 is silent to the claimed composition.
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 19 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0094] wt%
C
0.7 to 1.5
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.0
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 4.0
3 to 10
0.4 to 15.0
Mo
12.0 to 18.0
4 to 12
0.1 to 15.0
V
1.0 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
2.0 to 4.0
2 to 7
0.2 to 6.0
Co
8.0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the valve seat ring material of Li as the functional material in Kohler 2015 because the functional material is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]), the composition of Li is for a valve seat ring (Li [0002]), and the composition of Li has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2015 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1-6, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415).
Regarding claims 1 and 11, Kohler 2019 discloses a valve seat ring (i.e. component) having a carrier layer and a functional layer using a powder metallurgy process ([0001]) manufactured by ([0037]) filling the powder of the carrier layer into a molding die (i.e. providing a mould and filling  first metallurgical powder into the mould) ([0039]), pre-compacting the powder of the carrier layer if necessary ([0040]), filling the powder of the functional layer into a mold die (i.e. filling a second metallurgical powder into the mould) ([0041]), compacting the powder in the die (i.e. producing the green product out of the first metallurgical powder and the second metallurgical powder) ([0042]), and sintering the powder (i.e. sintering the green product to produce the component) ([0043]), where the carrier layer has a thermal conductivity that exceeds the thermal conductivity of the cylinder head material and the functional layer has a thermal conductivity that comes close to that of the cylinder head material (i.e. the second metallurgical powder is distinct from the first metallurgical powder) ([0016]) and the dividing line between the two-layer structure has an inclined configuration with an angle in particular from 35 to 65° creating a large contact surface to the cylinder head as well as the functional layer (i.e. the filled first metallurgical powder in the mould forms an angle of 55 to 65° with the axis of a future green product and the second metallurgical powder adjoins the outer contact surface of the first metallurgical powder) ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 2, Kohler 2019 discloses a valve seat ring (i.e. the component is rotation-symmetrical with respect to the axis) ([0001], [0032], [0051). 
Regarding claims 3 and 12, Kohler 2019 discloses a valve seat ring 1 with a lower carrier layer 2 and a functional layer 3 arranged on the carrier layer where the carrier layer expands towards the outer edge increasing the contact surface with the surrounding cylinder head ([0051], Fig. 2).

    PNG
    media_image2.png
    490
    878
    media_image2.png
    Greyscale

Regarding claim 4, Kohler 2019 discloses the dividing line between the two-layer structure has an inclined configuration with an angle in particular from 35 to 65° creating a large contact surface to the cylinder head as well as the functional layer (i.e. the angle formed by the contact surface and the axis is 58 to 62°) ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 5, Kohler 2019 discloses that in valve seat rings the carrier material has adequate strength while the functional material has wear resistance ([0003]).
It would have been obvious to one of ordinary skill in the art in the invention of Kohler 2019 for the functional material (i.e. second metallurgical powder) to have a higher wear resistance than the first metallurgical powder because the angle slopes down such that it covers a portion of the outer surface of the valve seat ring ([0051], Fig. 2), which requires wear resistance for the essential sealing function of the functional material ([0003]).
Regarding claims 6 and 13, Kohler 2019 discloses a valve seat ring 1 (i.e. a component that is tribologically loaded) ([0001], [0032]) with a carrier layer 2 (i.e. sintered first metallurgical powder) and a functional layer 3 (i.e. sintered second metallurgical powder) such that the carrier layer expands towards the outer edge, increasing the contact surface with the surrounding cylinder head (i.e. the sintered second metallurgical powder of the component is tribologically exposed and is carried by the first metallurgical powder) ([0051], Fig. 2).
Regarding claim 20, Kohler 2019 discloses the dividing line between the two-layer structure has an inclined configuration with an angle in particular from 35 to 65° creating a large contact surface to the cylinder head as well as the functional layer (i.e. the angle formed by the contact surface and the axis is 58 to 62°) ([0032]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 1 above, and further in view of Kohler 2015 (US 2015/0322828).
Regarding claim 7, Kohler 2019 discloses infiltrating the carrier layer and the functional layer ([0035]) with copper alloys ([0036]).
Kohler 2019 is silent to infiltrating with copper or a copper alloy with at least 70 wt% copper.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) where the sintering process includes copper infiltration ([0020], [0039], [0053]). 
It would have been obvious to one of ordinary skill in the art in the process of Kohler 2019 to infiltrate with copper because it increase the copper content, improving thermal conductivity of the valve seat ring (Kohler 2015 [0020]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 1 above, and further in view of Kohler 2015 (US 2015/0322828).
Regarding claim 8, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder) that reads on that claimed.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) with a carrier material composition ([0022]) that overlaps with that claimed.
Element
Claim 8 wt%
Kohler wt% [0022]
C
0.3 to 1.8
0.5 to 1.5
Si
0 to 1.8
-
S
0 to 1.0
0.1 to 0.5
Mn
0 to 1.0
0.1 to 0.5
Cr
0 to 15.0
-
Mo
0 to 2.5
-
Cu
5 to 48
>25 to 40
Ni
0 to 3.5
-
W
0 to 5.5
-
V
0 to 2.0
-
Fe
Remainder
Balance


	It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the carrier material composition taught by Kohler 2015 because it has outstanding strength characteristics (Kohler 2015 [0003]) with improved thermal conductivity (Kohler 2015 [0005], [0014]-[0016]) without impairing the carrier function of the iron (Kohler 2015 [0018]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 1 above, and further in view of Kohler 2015 (US 2015/0322828) and either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 9, Kohler 2019 is silent to the second metallurgical powder composition.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) where the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053])
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 9 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.8
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.8
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 15.0
3 to 10
0.4 to 15.0
Mo
2.5 to 18.0
4 to 12
0.1 to 15.0
V
0.4 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
0.8 to 4.0
2 to 7
0.2 to 6.0
Co
0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the valve seat ring material of Li as the functional material in Kohler 2015 because the functional material of Li is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]; Li [0002]) and has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 11 above, and further in view of Kohler 2015 (US 2015/0322828).
Regarding claim 14, Kohler 2019 discloses infiltrating the carrier layer and the functional layer ([0035]) with copper alloys ([0036]).
Kohler 2019 is silent to the copper content of the copper alloy infiltrant. 
Kohler 2019 is silent to infiltrating with copper or a copper alloy with at least 70 wt% copper.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) where the sintering process includes copper infiltration ([0020], [0039], [0053]). 
It would have been obvious to one of ordinary skill in the art in the process of Kohler 2019 to infiltrate with copper because it increase the copper content, improving thermal conductivity of the valve seat ring (Kohler 2015 [0020]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 14 above, and further in view of Kohler 2015 (US 2015/0322828).
Regarding claim 15, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder) that reads on that claimed.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) with a carrier material composition ([0022]) that overlaps with that claimed.
Element
Claim 15 wt%
Kohler wt% [0022]
C
0.3 to 1.8
0.5 to 1.5
Si
0 to 1.8
-
S
0 to 1.0
0.1 to 0.5
Mn
0 to 1.0
0.1 to 0.5
Cr
0 to 15.0
-
Mo
0 to 2.5
-
Cu
5 to 48
>25 to 40
Ni
0 to 3.5
-
W
0 to 5.5
-
V
0 to 2.0
-
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the carrier material composition taught by Kohler 2015 because it has outstanding strength characteristics (Kohler 2015 [0003]) with improved thermal conductivity (Kohler 2015 [0005], [0014]-[0016]) without impairing the carrier function of the iron (Kohler 2015 [0018]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 15 above, and further in view of Kohler 2015 (US 2015/0322828) in view of either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 16, Kohler 2016 is silent to the claimed second metallurgical powder composition.
Kohler 2015 discloses the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053]).
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 16 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0094] wt%
C
0.7 to 1.8
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.8
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 15.0
3 to 10
0.4 to 15.0
Mo
2.5 to 18.0
4 to 12
0.1 to 15.0
V
0.4 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
0.8 to 4.0
2 to 7
0.2 to 6.0
Co
0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the valve seat ring material of Li as the functional material in Kohler 2019 because the functional material is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]), the composition of Li is for a valve seat ring (Li [0002]), and the composition of Li has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 11 above, and further in view of Kohler 2015 (US 2015/0322828).
Regarding claim 17, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder) that reads on that claimed.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) with a carrier material composition ([0022]) that overlaps with that claimed.
Element
Claim 17 wt%
Kohler wt% [0022]
C
0.5 to 1.5
0.5 to 1.5
Si
0 to 0.8
-
S
0 to 1.0
0.1 to 0.5
Mn
0 to 1.0
0.1 to 0.5
Cr
0 to 1.0
-
Mo
0 to 1.0
-
Cu
28.0 to 48.0
>25 to 40
Ni
0 to 1.0
-
W
-
-
V
-
-
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the carrier material composition taught by Kohler 2015 because it has outstanding strength characteristics (Kohler 2015 [0003]) with improved thermal conductivity (Kohler 2015 [0005], [0014]-[0016]) without impairing the carrier function of the iron (Kohler 2015 [0018]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 11 above, and further in view of Kohler 2015 (US 2015/0322828) and either one of Li (CN 103480849 machine translation) or Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 19, Kohler 2019 is silent to the second metallurgical powder composition.
Kohler 2015 discloses a valve seat ring ([0001]) with a carrier layer 2 and a function layer 3 ([0047], Fig. 1) manufactured by powder metallurgy ([0028]-[0032]) where the function material is a customary type (i.e. typical valve seat ring composition) ([0023], [0025], [0053])
Li discloses a powder metallurgy valve seat ring material ([0002]) with a composition ([0007], [0008]) that overlaps with that claimed.
Element 
Claim 19 wt%
Li [0007], [0008] wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.5
0.6 to 1.5
0.2 to 2.0
Si
0 to 1.0
Not greater than 2
0.1 to 2.0
Mn
0 to 1.0
1 to 2.5
0.1 to 2.0
S
0 to 0.5
0.3 to 1.5
0.1 to 1.5
Cr
2.0 to 4.0
3 to 10
0.4 to 15.0
Mo
12.0 to 18.0
4 to 12
0.1 to 15.0
V
1.0 to 2.0
1 to 4
0.1 to 2.0
Cu
10.0 to 20.0
10 to 20
0.2 to 5.0
W
2.0 to 4.0
2 to 7
0.2 to 6.0
Co
8.0 to 12.0
3 to 10
3.0 to 25.0
Ni
0 to 3.5
0.5 to 5
0.1 to 23.0
Fe
Remainder
Balance
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the valve seat ring material of Li as the functional material in Kohler 2015 because the functional material of Li is a customary type of material for a valve seat ring (Kohler 2015 [0023], [0025]; Li [0002]) and has improved wear resistance (Li [0006], [0017]) because of the increased proportion of alloy particles from the alloy elements Mo, Co, and other elements resistant to high temperature and wear (Li [0016]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
As an alternative to Li, Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 1 above, and further in view of Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 8, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert ([0001]) with a functional member side layer 11 and a supporting member side layer 12 ([0047], Fig. 1), where the composition of the supporting side member including one or more of Mo, Si, Cr, Ni, Mn, W, V, S, P, and Cu at 20% or less (i.e. this includes just Cu present at 20% or less) ([0099]-[0108]) overlaps with that claimed.
Element
Claim 8 wt%
Oikawa [0099]-[0108] wt%
C
0.3 to 1.8
0.2 to 2.0
Si
0 to 1.8
-
S
0 to 1.0
-
Mn
0 to 1.0
-
Cr
0 to 15.0
-
Mo
0 to 2.5
-
Cu
5 to 48
20% or less 
Ni
0 to 3.5
-
W
0 to 5.5
-
V
0 to 2.0
-
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 for the carrier layer to have the same composition as the supporting member side layer in Oikawa because the C achieves desired strength and hardness (Oikawa [0101]) and the Cu increases strength and hardness (Oikawa [0103]) and the composition has excellent thermal conductivity as desired in the art (Oikawa [0003]).
Regarding claim 9, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
Element 
Claim 9 wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.8
0.2 to 2.0
Si
0 to 1.8
0.1 to 2.0
Mn
0 to 1.0
0.1 to 2.0
S
0 to 0.5
0.1 to 1.5
Cr
2.0 to 15.0
0.4 to 15.0
Mo
2.5 to 18.0
0.1 to 15.0
V
0.4 to 2.0
0.1 to 2.0
Cu
10.0 to 20.0
0.2 to 5.0
W
0.8 to 4.0
0.2 to 6.0
Co
0 to 12.0
3.0 to 25.0
Ni
0 to 3.5
0.1 to 23.0
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) in view of Kohler 2015 (US 2015/0322828) as applied to claim 14 above, and further in view of Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 15, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert ([0001]) with a functional member side layer 11 and a supporting member side layer 12 ([0047], Fig. 1), where the composition of the supporting side member including one or more of Mo, Si, Cr, Ni, Mn, W, V, S, P, and Cu at 20% or less (i.e. this includes just Cu present at 20% or less) ([0099]-[0108]) overlaps with that claimed.
Element
Claim 15 wt%
Oikawa [0099]-[0108] wt%
C
0.3 to 1.8
0.2 to 2.0
Si
0 to 1.8
-
S
0 to 1.0
-
Mn
0 to 1.0
-
Cr
0 to 15.0
-
Mo
0 to 2.5
-
Cu
5 to 48
20% or less 
Ni
0 to 3.5
-
W
0 to 5.5
-
V
0 to 2.0
-
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 for the carrier layer to have the same composition as the supporting member side layer in Oikawa because the C achieves desired strength and hardness (Oikawa [0101]) and the Cu increases strength and hardness (Oikawa [0103]) and the composition has excellent thermal conductivity as desired in the art (Oikawa [0003]).
Regarding claim 16, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
Element 
Claim 16 wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.8
0.2 to 2.0
Si
0 to 1.8
0.1 to 2.0
Mn
0 to 1.0
0.1 to 2.0
S
0 to 0.5
0.1 to 1.5
Cr
2.0 to 15.0
0.4 to 15.0
Mo
2.5 to 18.0
0.1 to 15.0
V
0.4 to 2.0
0.1 to 2.0
Cu
10.0 to 20.0
0.2 to 5.0
W
0.8 to 4.0
0.2 to 6.0
Co
0 to 12.0
3.0 to 25.0
Ni
0 to 3.5
0.1 to 23.0
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler 2019 (US 2019/0143415) as applied to claim 11 above, and further in view of Oikawa (WO 2019/221106 with citations from US 2021/0215071).
Regarding claim 19, Kohler 2019 is silent to a composition of the carrier layer (i.e. first metallurgical powder).
Oikawa discloses a valve seat insert ([0001]) with two layers, a functional member side layer 11 and a supporting member side layer 12 ([0026], [0047], Fig. 1) where the functional member side layer composition ([0071]-[0096]) overlaps with that claimed and is manufactured by a powder metallurgy process of filling a mold with a supporting member side layer then a functional member side layer, pressure molding to form a green compact ([0113]), then sintering ([0118]).
Element 
Claim 19 wt%
Oikawa [0071]-[0096] wt%
C
0.7 to 1.5
0.2 to 2.0
Si
0 to 1.0
0.1 to 2.0
Mn
0 to 1.0
0.1 to 2.0
S
0 to 0.5
0.1 to 1.5
Cr
2.0 to 4.0
0.4 to 15.0
Mo
12.0 to 18.0
0.1 to 15.0
V
1.0 to 2.0
0.1 to 2.0
Cu
10.0 to 20.0
0.2 to 5.0
W
2.0 to 4.0
0.2 to 6.0
Co
8.0 to 12.0
3.0 to 25.0
Ni
0 to 3.5
0.1 to 23.0
Fe
Remainder
Balance


It would have been obvious to one of ordinary skill in the art in Kohler 2019 to use the functional member side layer material of Oikawa as the functional material because it has excellent wear resistant, is designed for use on a valve-contacting face side on which the valve is seated (Oikawa [0003]), where the Ni improves strength and toughness of the matrix phase, increases hardness of the hard particles, and improves hardness, heat-resistant, and wear resistance (Oikawa [0074]), the Cr forms carbides and improves hardness, heat-resistance, and wear resistance (Oikawa [0076]), the Mo increases hardness of the matrix phase and hard particles and improves hardness, heat-resistance, and wear resistance (Oikawa [0078]), the Cu improves strength and toughness of the matrix phase and wear resistance (Oikawa [0080]), the Co especially increases high temperature strength and improves toughness, the bond between the matrix phase and hard particles, and heat-resistance (Oikawa [0082]), the V increase hardness and improves wear resistance (Oikawa [0084]), the Mn increase hardness of the matrix phase and improves wear resistance (Oikawa [0086]), the W precipitates as fine carbides, increasing matrix phase hardness and improving wear resistance (Oikawa [0088]), the C adjusts the matrix phase hardness and structure, strengthens the matrix phase, improving wear resistance, and improves sintering diffusibility (Oikawa [0090]), the Si increases hardness (Oikawa [0092]), and the S improves machinability (Oikawa [0094]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Oikawa 2020 (US 2020/0284173)
Oikawa discloses a valve seat insert ([0001] with a functional member side layer and a supporting member side layer and Cu infiltrated in the pores ([0022]) where the functional member side layer composition ([0041]-[0046]) is different than the composition of the matrix phase ([0051]-[0057]) manufactured by filling space (A mold) with a prescribed shape with a supporting member side layer then a functional member side layer, integrally press molding ([0061]), then subsequently sintering the green compact during which or separately copper infiltration treatment is also performed ([0065]). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735    


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735